    Case 3:19-cv-04753 Document 1-44 Filed 02/05/19 Page 1 of 3 PageID: 621




                       
                  EXHIBIT 
                     29 
                    
11/22/2018         A.G. Underwood
                   Case           — Part Of Coalition
                           3:19-cv-04753              Of 22 AGs — Demands
                                                    Document       1-44 That U.S. State
                                                                          Filed         Department Stop
                                                                                  02/05/19         Page Online
                                                                                                            2 Spread Of 3-D Printed622
                                                                                                               of 3 PageID:         Gun Plans | New York …


                                                                                                                                            Español


          A.G. Underwood — Part Of Coalition Of 22 AGs — Demands That
     U.S. State Department Stop Online Spread Of 3­D Printed Gun Plans

In New Letter, AGs Demand Trump Administration Take Immediate Action

Letter Follows Temporary Restraining Order Secured by AG Underwood and Fellow AGs, Blocking
Trump Administration from Allowing Distribution of Files 

NEW YORK — New York Attorney General Barbara D. Underwood — part of a bipartisan coalition of 22
state attorneys general — today sent a letter to U.S. Secretary of State Mike Pompeo and U.S. Attorney
General Jeff Sessions demanding that the Department of State take immediate action to remove from
several websites downloadable plans for 3-D printed guns that were illegally posted online.

“It’s common sense: we shouldn’t be handing criminals the tools to build untraceable, undetectable 3-D
printed guns. But that’s what the Trump administration chose to allow – so we took them to court, and
we won,” said Attorney General Underwood. “The federal government has a fundamental
responsibility to enforce the law and protect public safety. The State Department must do its job and act
now to stop the spread of these materials.”

The letter criticizes the Department of State’s failure to mitigate the harms of its settlement with
Defense Distributed, an online company that was authorized by the federal government to post plans for
3-D printed guns online. Last week, Attorney General Underwood and a coalition of Attorneys General
won a temporary restraining order from a federal judge, blocking the Trump administration from
allowing the distribution of these plans.

In the letter, the Attorneys General call on Secretary Pompeo and Attorney General Sessions to take steps
to ensure that Defense Distributed’s files are not available to anyone, especially those who pose a threat
to public safety.

Since the temporary restraining order was put in place, Defense Distributed removed files for 3-D
printed guns posted on its website, but several other websites have since re-posted these files online —
and the federal government has taken no apparent action to have them removed.

A multistate coalition of Attorneys General sent a letter last week urging AG Sessions and Secretary
Pompeo to withdraw from the settlement with Defense Distributed, writing that it recklessly disregards
public safety. AG Sessions and Secretary Pompeo have yet to respond to the concerns and have not
indicated any willingness to confront the urgent public safety risk posed by 3-D printed firearms.



https://ag.ny.gov/press-release/ag-underwood-part-coalition-22-ags-demands-us-state-department-stop-online-spread-3-d                                  1/2
11/22/2018  A.G. Underwood
            Case           — Part Of Coalition
                    3:19-cv-04753              Of 22 AGs — Demands
                                             Document       1-44 That U.S. State
                                                                   Filed         Department Stop
                                                                           02/05/19         Page Online
                                                                                                     3 Spread Of 3-D Printed623
                                                                                                        of 3 PageID:         Gun Plans | New York …

The letter was signed by the Attorneys General of Massachusetts, California, Colorado, Connecticut,
Delaware, the District of Columbia, Hawaii, Illinois, Iowa, Maine, Maryland, Minnesota, New Jersey,
New Mexico, New York, North Carolina, Oregon, Pennsylvania, Rhode Island, Vermont, Virginia, and
Washington.




          Attorney General’s Press Office: (212) 416-8060

          nyag.pressoffice@ag.ny.gov




          Press Release Archive

               November 2018
               October 2018
               September 2018
               August 2018
               July 2018
               June 2018
               May 2018
               April 2018
               March 2018
               February 2018
               January 2018
               December 2017
          VIEW ALL PRESS RELEASE ARCHIVES




             Search:



              Please enter a search term...




https://ag.ny.gov/press-release/ag-underwood-part-coalition-22-ags-demands-us-state-department-stop-online-spread-3-d                           2/2
